Citation Nr: 9925753	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-15 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased (compensable) rating for 
residuals of a chip fracture, right elbow. 

3.  Entitlement to an increased rating for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had over 15 years of active duty service ending 
with his discharge in August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997, December 1997, and August 
1998 rating decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
February 1998, the veteran filed a notice of disagreement to 
the 1997 rating decisions.  A statement of the case was 
issued in February 1998, and a substantive appeal was 
received in October 1998.  Also in October 1998, a notice of 
disagreement from the August 1998 rating decision was 
received.  A statement of the case was issued in November 
1998, and a substantive appeal was received in March 1999.  
In June 1999, the veteran testified before the undersigned 
member of the Board sitting at the RO.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's hypertension and his active military service.

2.  The service-connected residuals of a chip fracture, right 
elbow are productive of limitation of flexion to 125 degrees 
with pain.

3.  The service-connected patellofemoral syndrome of the 
right knee and service-connected patellofemoral syndrome of 
the left knee are productive of mild crepitus and painful 
motion in each knee, but without limitation of flexion to 
more than 125 degrees bilaterally.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).
 
2.  The schedular criteria for entitlement to a 10 percent 
disability evaluation for residuals of a chip fracture, right 
elbow, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (1998).

3.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for patellofemoral 
syndrome, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

4.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for patellofemoral 
syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence of:  i) a current disability 
(a medical diagnosis); ii) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The record includes a medical diagnosis of current 
hypertension as evidenced by a February 1997 private medical 
report.  The well-grounded requirement of a medical diagnosis 
of current disability has therefore been met.  Caluza.  
However, there is no medical evidence of record showing that 
his hypertension is linked to his period of military service.  

Service medical records do not show a diagnosis of 
hypertension, nor do such records document findings which can 
reasonably be viewed as manifestations of hypertension..  In 
November 1979 the veteran complained of a throbbing headache 
and was diagnosed as having cephalgia.  His blood pressure 
was recorded as 130/90 and 120/85.  However, an October 1989 
periodic report of examination reflected a blood pressure 
reading of 118/70 and subsequent service medical records 
through June 1992 show no complaints or clinical findings 
regarding headaches or hypertension.  The service medical 
records do not include a separation examination report.  
However, clinical records dated in 1992 just before his 
discharge from service do not document elevated blood 
pressure readings.  For example, a March 1992 clinical record 
documents a blood pressure reading of 120/70, and a July 1992 
record lists a blood pressure reading of 130/84.  There is 
thus no medical evidence showing pertinent symptoms during 
service to link the hypertension to service.  

The Board observes here that VA examinations in October 1993 
(approximately 14 months after the veteran's discharge from 
service) show elevated readings of 144/102, 152/84 and 
161/91.  No diagnosis of hypertension was made at that time.  
It appears from post-service medical records that the first 
clear diagnosis of hypertension was in 1997.  At any rate, 
even if the Board were to view the October 1993 readings as 
suggestive of hypertension, the fact remains that these 
findings were beyond the one year presumptive period for 
hypertension.  Thus, the provisions of 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 cannot be utilized to 
establish the necessary link to service.  

The Board acknowledges the veteran's statements and 
testimony, including his testimony that he was told at the 
time of discharge that he should watch his blood pressure and 
have it checked.  The Board also notes, however, that when 
the veteran filed a service connection at the time of his 
discharge from service in August 1992 for a number of 
disorders, he did not refer to or file a claim for 
hypertension.  This suggests that he himself did not believe 
or know that he had hypertension at that time.   

As noted previously, in order to establish a well-grounded 
claim, there must be not only a current disability, but 
medical nexus evidence linking the disability to service.  In 
the instant case, the veteran has failed to reach that 
threshold.  He clearly has hypertension, but there is no 
medical evidence to show that it began during service or is 
related to service.  Despite his testimony that his blood 
pressure was "high" at separation, he is a layperson and 
not competent to offer a medical diagnosis of hypertension.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, 
there is no medical report of elevated blood pressure in the 
service medical records, nor is there medical evidence of a 
continuity of symptoms from service or within one year after 
service to link this disorder to service.  Further, the 
claims file does not include any medical opinion otherwise 
linking his hypertension to service.  Accordingly, the Board 
finds that the claim for service connection for hypertension 
must be denied as not well grounded.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well-grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App.  
425, 432 (1996).  The Board further views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

II.  Increased Ratings

Preliminarily, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also finds 
that the duty to assist the veteran has been met and that the 
record as it stands allows for an equitable determination of 
the veteran's appeal.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Residuals, Chip Fracture, Right Elbow

The veteran's right elbow disability is currently assigned a 
non-compensable rating.  Several diagnostic codes must be 
considered in determining the proper rating.  

Diagnostic Code 5206 provides for a 0 percent rating where 
flexion of either arm is limited to 110 degrees; a 10 percent 
rating is for application where flexion is limited to 100 
degrees; a 20 percent rating is for application where flexion 
is limited to 90 degrees.  Diagnostic Code 5207 provides for 
a 10 percent rating if extension is limited to 45 degrees for 
either arm; a 20 percent rating is warranted where extension 
is limited to 75 degrees.  Under Diagnostic Code 5208, a 20 
percent rating is warranted where flexion is limited to 100 
degrees and extension is limited to 45 degrees.  Under 
Diagnostic Code 5213, a 10 percent rating is warranted when 
supination is limited to 30 degrees or less; a 20 percent 
rating is for application when pronation is limited so that 
motion is lost beyond the last quarter arc, the hand does not 
approach full pronation. 

The Board notes here that normal flexion of the elbow is to 
145 degrees and normal extension is to 0 degrees.  Normal 
pronation is to 80 degrees and normal supination is to 85 
degrees.  38 C.F.R. § 4.71, Plate I.  

After reviewing the evidence, the Board is unable to conclude 
that a compensable rating is warranted based on the 
limitation of motion requirements set forth in the above 
Diagnostic Codes.  A February 1995 VA examination report of 
the veteran's right elbow showed full range of motion without 
pain.  A private orthopedic evaluation of July 1998 indicated 
range of motion of the right elbow from 5 degrees to 110 
degrees with tenderness along the trapezial insertion.  In 
December 1998, the veteran was afforded a VA examination.  
Range of motion was from zero to 125 degrees with 85 degrees 
of supination and 80 degrees of pronation.  Applying these 
objective clinical findings to the rating criteria, a 
compensable rating does not appear to be warranted. 

However, the Board observes that the more recent medical 
reports appear to document some functional loss due to pain.  
The examiner who conducted the December 1998 examination 
commented that there was mild to moderate functional 
impairment.  Consideration must be given to additional 
functional loss due to pain, weakness, incoordination and 
fatigue.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown 8 Vet. 
App. 202 (1995).

Moreover, the Board notes that a private medical report dated 
in January 1997 documents x-ray evidence of some mild 
degenerative changes in the right elbow.  With this in mind, 
the Board believes that the provisions of Diagnostic Code 
5003 can be utilized.  Under that Code, even if the 
documented limitation of motion does not meet the 
requirements for a compensable rating under applicable 
limitation of motion Diagnostic Codes, a 10 percent 
evaluation is nevertheless for application if there some 
limitation of motion confirmed by findings such as evidence 
of painful motion.  Viewing the medical findings showing some 
minimal limitation of motion and the medical findings of mild 
to moderate functional loss due to pain, the Board finds that 
a 10 percent rating is warranted.  

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under any of 
the applicable criteria.  It is clear that there is not 
limitation of motion, even considering additional functional 
loss, to meet the diagnostic criteria for a 20 percent 
rating.  

B.  Patellofemoral Syndrome, Right and Left Knees

The veteran was granted service connection for patellofemoral 
syndrome of both knees, effective August 1992.  He is 
currently assigned a 10 percent rating for each knee, 
individually, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which refers to recurrent subluxation or lateral 
instability.  A 10 percent rating is indicative of slight 
impairment and a 20 percent rating is warranted for moderate 
impairment.  

The veteran complains of pain in both his knees, with the 
right being worse than the left.  Private medical records 
show physical therapy for both knees in July 1998, related to 
pain in the area of the patella tendon and median joint line 
of both knees.  A private orthopedic evaluation of July 1998 
noted full range of motion of both knees, with mild crepitus 
bilaterally.  The Lachman's and Losee tests of both knees 
were negative and there was no pivot shift.  The diagnosis 
was patellofemoral syndrome, bilateral knees.

During a May 1997 VA examination, the veteran reported that 
he had pain in getting in and out of his truck at work.  The 
examiner noted tenderness over the anterior portion of both 
knees, around the patellae, with no swelling, deformity, 
subluxation, or lateral instability.  The veteran was able to 
flex his right leg to 50 degrees and his left leg to 45 
degrees, with discomfort in each knee during motion.  He was 
unable to fully squat.  An X-ray of both knees was normal.  
The examiner reported a diagnosis of probable bilateral 
patellofemoral syndrome with moderate functional loss in the 
form of limited flexion due to pain.  

In December 1998, the veteran was afforded further VA 
examination of both knees.  He reported that his knees hurt 
after standing too long or climbing stairs, but he had no 
history of locking or definite swelling.  The right knee 
showed no evidence of instability.  Drawer signs were 
negative, as were Lachman's and McMurray's tests.  Mild to 
moderate coarse crepitations were palpable and there was pain 
with patellofemoral pressure.  The left knee was likewise 
negative for instability.  The popliteal fossa was normal and 
there was no swelling.  The veteran reported pain with 
patellofemoral pressure, but the examiner was unable to 
locate exactly where the pain arose from.  The examiner noted 
easy range of motion of each knee from zero to 125 degrees, 
and complaints of tightness with assisted motion to 130 
degrees.  The examiner reviewed X-rays of September 1998, 
which were normal.  The diagnosis was reported as probable 
bilateral patellofemoral syndrome, right more than left, 
chronic, mild to moderate.  

During his June 1999 hearing, the veteran testified that his 
right knee was more painful than his left, but that pain was 
constant in each.  He stated that he wore knee braces to 
work, and had changed jobs from processing mail to truck 
driving because of his knees.  He testified that his knees 
swelled and that he iced them regularly after work to reduce 
the swelling.  He was able to walk but had pain with climbing 
stairs or bending his knees.  He reported that on occasion 
his right knee would give way a little, but did not lock.  He 
stated that he could walk about 50 to 100 yards, then would 
have to stop and rest.  

In assessing the evidence of record, the Board concludes that 
a disability rating in excess of 10 percent is not warranted 
for patellofemoral syndrome of either the right knee or the 
left knee.  It appears that the RO assigned the current 10 
percent for each knee based on the findings of the May 1997 
VA examination regarding limitation of motion and some 
functional loss due to pain.  However, while the VA 
examination report of December 1998 indicated mild to 
moderate impairment of the knees, there was no evidence of 
any instability or subluxation involving either knee.  
Moreover, the December 1998 examination showed only slight 
limitation of motion.  In this regard, there was some 
limitation of flexion of each knee to 125 degrees without 
pain, 15 degrees shy of a full 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II (1998).  However, this limitation 
does not reach a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, which requires limitation of flexion of 
the leg to 45 degrees for a 10 percent rating.  Moreover, 
there is no evidence of dislocation of the patella or 
semilunar cartilage of the knee with locking or effusion, 
that would warrant a 20 percent rating pursuant to Diagnostic 
Code 5258.  

In other words, the Board believes that the current 10 
percent ratings fully contemplate the veteran's complaints of 
chronic pain and attendant functional loss and that ratings 
in excess of 10 percent under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; Deluca v. Brown 8 Vet. App. 202 (1995) are 
not warranted.

Accordingly, as the preponderance of the evidence is against 
ratings in excess of 10 percent for patellofemoral syndrome 
of the right knee and the left knee, the appeals as to these 
issue are denied.  Moreover, there is no evidence of record 
that is in relative equipoise, thus, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to a 10 percent disability rating is warranted 
for service-connected residuals of a chip fracture, right 
elbow.  To this extent, the appeal is granted.

The veteran's claim of entitlement to service connection for 
hypertension is not well-grounded.  Entitlement to ratings in 
excess of 10 percent for patellofemoral syndrome of the right 
knee and for petellofemoral syndrome of the left knee is not 
warranted.  To this extent, the appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

